Citation Nr: 1312128	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for levoscoliosis of the lumbar spine (low back disability). 

2.  Entitlement to an initial compensable disability rating for a left knee strain. 

3.  Entitlement to an initial compensable disability rating for a right knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's low back, left knee and right knee disabilities were last examined for VA compensation purposes in February 2008, over four years ago, and in connection with his initial claim for service connection.  Since these February 2008 examinations, the Veteran testified during his November 2010 travel Board hearing that he has received treatment, including having x-rays, at the Allegheny Regional Hospital emergency room at least three times in 2010 for his low back disability.  Consequently, the Veteran and his representative claim this indicates a worsening in the severity of his back disability.  


As for the Veteran's right and left knee disabilities, the Veteran testified that his left knee locks and is worse than his right knee because he uses his left knee to compensate for the right side.  He also stated he experiences popping in both knees.  The Veteran also testified that both his right and left knees have worsened in severity since the February 2008 VA examination.   

As such VA is required to afford him contemporaneous VA examinations, to assess the current nature, extent and severity of the service-connected low back, and right knee and left knee disabilities, and all of the manifestations of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Veteran testified he has received treatment for his low back disability at the Alleghany Regional Hospital emergency room several times in 2010.  The claims file contains a properly executed DD Form 21-4142 by the Veteran, but it does not appear the RO has attempted to obtain these, or any other recent potentially relevant treatment records pertaining to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed about his low back and right and left knee disabilities, and how/ to what extent they impair his daily activities.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO must ask the Veteran to identify all sources of private treatment for his back and right and left knee disabilities, including the provider identified in the November 2010 Travel Board hearing testimony, the Alleghany Regional Hospital emergency room.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file, physically or electronically.   

3.  The Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected low back, and right and left knee disabilities.  The examiner should report the range of motion of the back and right and left knees, to include the point at which pain begins, as well as any functional loss due to pain, weakness, or diminished endurance.  For the low back disability, the examiner should indicate whether there is any evidence of incapacitating episodes.  The examiner should indicate whether there is objective evidence of instability or subluxation of the right and left knees.  The examiner should provide a rationale for any opinion expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for initial compensable ratings for his service-connected low back and right and left knee disabilities should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  The Veteran and his representative should be afforded an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


